Petitioner, Willis L. Smith, on November 26, 1943, filed in this court his petition seeking a writ of prohibition, in which it is alleged that petitioner was indicted on November 17, 1943, in Tulsa county, for the crime of perjury.
The identical questions in Bennett v. District Court of Tulsa County, Oklahoma, et al., 81 Okla. Cr. 351, 162 P.2d 561, are involved in this case. It therefore becomes unnecessary to further discuss the facts herein presented.
For the reasons stated in the Bennett case, the writ of prohibition is granted, and the district court of Tulsa county is prohibited from further proceeding to try the petitioner under the indictment charging him with perjury in this case. *Page 228 
M. A. (NED) LOONEY, Special J., concurs.